Dismissed and Memorandum Opinion filed November 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00826-CV

                         JAN R. MERKLIN, Appellant
                                        V.

      JOHN NOVA LOMAX AND HOUSTON PRESS, L.P., Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-19128

              MEMORANDUM                         OPINION
      According to information provided to this court, appellant filed a notice of
interlocutory appeal from the trial court’s order signed August 19, 2013,
dismissing claims against two of the defendants named in the underlying suit. The
clerk’s record was due on or before September 30, 2013, but it has not been filed.
See Tex. R. App. P. 35.1(b). On October 2, 2013, this court notified appellant that
the clerk’s record had not been filed. See Tex. R. App. P. 37.3(a)(1). No response
was filed.

         In addition, our records show that appellant has neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On October 2, 2013,
this court notified appellant that the filing fee was past due and the appeal was
subject to dismissal unless the fee was paid by October 14, 2013. No response was
filed.

         The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record. On October 17,
2013, notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this court with
proof of payment for the record or filed any other response to this court’s notice.

         Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Christopher, Donovan, and Brown.




                                            2